Gilfillan, C. J.
The finding of fact by the court below, after its statement of the facts specially found by it, “that all other allegations in the pleadings are found to be untrue,” is a finding that plaintiff did not make any of the false representations alleged in the answers; and, although there was some evidence tending to prove the making of some of the representations, it was not of so clear and sat-' isfactory a character that we can say the court was bound to find the representations or any of them to have been made. Its finding is therefore conclusive. That being so, inasmuch as none of the errors alleged in admitting or excluding evidence were as to evidence bearing on that issue, it is unnecessary for us to consider any other assignment of error, for, with that issue found against them, error on any other issue could not prejudice the defendants.
Order affirmed.